EXHIBIT 32.1 DISCLOSURE PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-K of United Bancorp, Inc. ('“Company”) for the year ended December 31, 2010 (“Report”), each of the undersigned in his capacity as an officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert K. Chapman February 24, 2011 Robert K. Chapman (Principal Executive Officer) Date President and Chief Executive Officer /s/ Randal J. Rabe February 24, 2011 Randal J. Rabe (Principal Financial Officer) Date Executive Vice President and Chief Financial Officer
